_US, DISTRICT COURT
EASTERN DISTRICT-Wi
UNITED STATES DISTRICT COURT FILED
EASTERN DISTRICT OF WISCONSIN

2021 FEB-9 P 2: 28

 

UNITED STATES OF AMERICA, CLERK UF COURT

Plaintiff,

 

v. Case No. 21-CR
[18 U.S.C. §§ 922(g)(1) & 924(a)(2)]
TARIS L. WASHINGTON,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
1, On or about September 23, 2020, in the State and Eastern District of Wisconsin,

TARIS L. WASHINGTON,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.
2 The firearm is more fully described as a Taurus, model Judge, .45LC/.410 caliber
revolver, bearing serial number CY980866.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in this Indictment, the defendant, Taris L. Washington, shall forfeit to the
United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of
Section 922(g)(1), including, but not limited to: a Taurus, model Judge, .45LC/.410 caliber

revolver, bearing serial number CY980866.

A TRUE BILL:

 

We.

MATTHEW D. KRUEGER
United States Attorney

 
